United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3602
                        ___________________________

                      K.W.P., By His Parent and Next Friend

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

Kansas City Public Schools; Brandon Craddock, In His Individual Capacity; Anne
                      Wallace, In Her Individual Capacity

                      lllllllllllllllllllllDefendants - Appellants
                                       ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                           Submitted: February 13, 2019
                              Filed: August 1, 2019
                                  ____________

Before SMITH, Chief Judge, BENTON and STRAS, Circuit Judges.
                              ____________

SMITH, Chief Judge.

       K.W.P., an elementary student, sued Kansas City Public Schools (KCPS),
Officer Brandon Craddock, and Principal Anne Wallace for violations of K.W.P.’s
rights under the Fourth and Fourteenth Amendments pursuant to 42 U.S.C. § 1983.
K.W.P. alleged that Officer Craddock unreasonably seized him and used excessive
force by handcuffing him and failing to remove the handcuffs. He alleged that
Principal Wallace approved Officer Craddock’s seizure by failing to instruct Officer
Craddock to remove the handcuffs despite K.W.P. posing no imminent threat to
anyone and complying with instructions. K.W.P. sued KCPS for municipal liability
and failure to train and supervise Officer Craddock on the use of handcuffs on
elementary-age children. Officer Craddock and Principal Wallace moved for
summary judgment based on qualified immunity on the claim of unreasonable seizure
and excessive force, and KCPS moved for summary judgment on the municipal
liability claim. The district court determined that disputed material facts precluded
dismissal of K.W.P.’s claims against Officer Craddock and Principal Wallace. The
court also denied summary judgment to KCPS. KCPS, Officer Craddock, and
Principal Wallace appeal the denial of summary judgment.

       Construing the facts in the light most favorable to K.W.P., we conclude that
neither Officer Craddock nor Principal Wallace violated K.W.P.’s constitutional
rights; thus, they are entitled to qualified immunity on K.W.P.’s claim of
unreasonable seizure and excessive force. As a result, we necessarily hold that
K.W.P.’s municipal liability claim also fails. Therefore, we reverse the district court’s
denial of summary judgment to Officer Craddock, Principal Wallace, and KCPS and
remand for entry of summary judgment in their favor on K.W.P.’s claims.

                                      I. Background
                                  a. Underlying Facts
       “We recite the facts in the light most favorable to [K.W.P.], as the nonmoving
part[y].” O’Brien v. Dep’t of Agric., 532 F.3d 805, 808 (8th Cir. 2008).

      K.W.P., a seven-year-old boy in the second grade, attended George Melcher
Elementary School within the KCPS system. On April 30, 2014, while in Ms. Beverly
Cole’s class, a classmate teased K.W.P. incessantly, distracting him from his school
work. The classmate’s actions antagonized him to the point of frustration. In
response, K.W.P. yelled at the classmate and desired to physically confront him,

                                          -2-
stating that he “didn’t get to push [the student], but [he] wanted to.” Defs.’
Suggestions in Supp. of Mot. for Summ. J., Ex. 2, K.W.P. Dep., at 14, K.W.P. v. Kan.
City Pub. Schs. (W.D. Mo. Aug. 30, 2017), ECF No. 70-2. As tensions escalated, a
second adult school employee entered the classroom. According to K.W.P., she was
“yelling” at him to “sit down” and telling him “you better sit down, you are about to
get in trouble, the security guard [is] coming.” Id. at 14–15. According to K.W.P., that
woman made him “even madder.” Id. at 15. K.W.P. did not pay any attention to what
she was saying. K.W.P. admitted that he was “hollering” at the other student things
such as “leave me alone, I’m not paying attention to you.” Id. at 14.

      At this point, Officer Craddock, who was in the school at the time, was asked
by a staff member to step inside Ms. Cole’s classroom to assist with an “out of
control” student. Pl.’s Suggestions in Opp’n to Defs.’ Mot. for Summ. J. at 20, ¶ 27,
K.W.P. v. Kan. City Pub. Schs. (W.D. Mo. Sept. 20, 2017), ECF No. 86.1 Officer
Craddock is employed by KCPS as a patrol officer. Officer Craddock did not know
K.W.P. or have any previous dealings with him. K.W.P. testified that by the time he
noticed Officer Craddock, he was “sitting in [his] seat.” Defs.’ Suggestions in Supp.
of Mot. for Summ. J., Ex. 2, K.W.P. Dep., at 15. K.W.P. believed he had “stopped”
“hollering” when he noticed Officer Craddock. Id. K.W.P. clarified:

      I remember, [Officer Craddock]—like at first I was yelling, because I
      didn’t know he was there, I said [omitted], I just heard somebody shout
      . . . “if you don’t get up in three seconds, I’m going to come and get
      you.” And then—like it was a very deep voice. And then as soon as I
      heard that, like I just had turned around and then I looked back at
      [omitted] and then I just started to be still.



      1
      K.W.P. contests that he was “out of control” but does not contest that Officer
Craddock was told that K.W.P. was out of control. Compare id. at ¶ 29, with id. at
¶ 27.


                                          -3-
              And then that’s when he was counting down to three. And as soon
       as he said 1[,] I had pushed like, pushed out my chair like that and then
       got up and walked towards him.

Id. at 17.

      Officer Craddock asked K.W.P. to accompany him into the hallway. After the
second request, K.W.P. complied and went into the hallway. K.W.P. admitted that he
did not want to go with Officer Craddock. K.W.P. testified that he responded to
Officer Craddock’s request to accompany him by “push[ing] [his] chair out in a
negative way” because he was “angry,” “emotional,” and “didn’t want to go with
[Officer Craddock].” Id.

       Once in the hallway, Officer Craddock told K.W.P. that he was not in trouble.
Officer Craddock wanted K.W.P. to follow him and would not allow K.W.P. back
into the classroom. K.W.P. admitted that he “didn’t want to go with the officer” and
that he was “attempting to not go with the police officer.” Id. at 17–18. He also
admitted he was “trying to get away” and “wanted to stand up for [himself].” Id. at
18. Officer Craddock bent down to K.W.P.’s level and said, “Son, I need you to calm
down.” Pl.’s Suggestions in Opp’n to Defs.’ Mot. for Summ. J. at 25, ¶ 38. K.W.P.
told Officer Craddock that he “didn’t want to go with [him].” Defs.’ Suggestions in
Supp. of Mot. for Summ. J., Ex. 2, K.W.P. Dep., at 18. K.W.P. admitted that he was
“resisting going with him” and “didn’t want to cooperate with the officer.” Id.
According to K.W.P. he “tried to calm down, . . . but [he] couldn’t.” Id.

       K.W.P. recalled Officer Craddock telling him “several times to stop walking
away.” Id. Officer Craddock put his hand on K.W.P.’s back to guide him in the
direction that Officer Craddock was walking. Eventually, Officer Craddock “grabbed
[K.W.P.’s] [left] wrist.” Id. During this time, K.W.P. admitted he was “crying real
loud” and “screaming.” Id. K.W.P. recalled “jerking [his] body away” because he has


                                          -4-
“a problem with people just grabbing [his] wrists and like trying to make [him] go
somewhere.” Id. K.W.P. admitted that during the encounter, Officer Craddock told
him that he “wasn’t in trouble.” Id. Yet, K.W.P. testified that when Officer Craddock
tried to grab his left wrist, K.W.P. “tr[ied] even more to get away from him.” Id.
K.W.P. agreed that he “could have got[ten] hurt” when he was “trying to go in the
opposite direction and [Officer Craddock] [was] trying to pull [K.W.P.] towards the
front office.” Id. at 19. K.W.P. admitted that he was “aggressively trying to pull
away.” Id. When Officer Craddock reached out his arm to block K.W.P. from getting
away, K.W.P. tried to push past him. K.W.P. continued to forcefully pull away from
Officer Craddock’s grasp. K.W.P. began crying. Officer Craddock told K.W.P., “Son,
if you don’t calm down, I’m going to have to put the cuffs on.” Pl.’s Suggestions in
Opp’n to Defs.’ Mot. for Summ. J. at 28, ¶ 49. K.W.P. saw a handrail on the side of
the hallway and grabbed it.

       Officer Craddock handcuffed K.W.P. with his hands behind him.2 K.W.P.
admitted getting “more upset after [Officer Craddock] put the handcuffs on” him and
that he was “still trying to get away.” Defs.’ Suggestions in Supp. of Mot. for Summ.
J., Ex. 2, K.W.P. Dep., at 19. Officer Craddock double-locked the handcuffs so they
would not tighten on K.W.P.’s wrists. K.W.P. finally “got tired and stopped trying to
resist what was happening to him.” Pl.’s Suggestions in Opp’n to Defs.’ Mot. for
Summ. J. at 31, ¶ 58. According to K.W.P., once in the front office, he obeyed Officer
Craddock’s directions, sat in a chair, and did not attempt to leave.

      Principal Wallace first saw K.W.P. while he was seated in the front office and
in handcuffs. Principal Wallace did not advise Officer Craddock to remove the
handcuffs. Principal Wallace had a prior history with K.W.P., having restrained him


      2
       The amount of time that elapsed between Officer Craddock’s arrival to the
classroom and the handcuffing of K.W.P. is not established in the record.


                                         -5-
a couple of months prior.3 Principal Wallace left to go to an adjoining office to
complete unrelated paperwork. Officer Craddock also left the front office. When
K.W.P.’s father arrived, only the secretary was present in the front office. K.W.P.’s
father then left the office to retrieve Officer Craddock. K.W.P.’s father asked Officer
Craddock why he had handcuffed K.W.P. Officer Craddock responded that he did it
for “safety.” Defs.’ Suggestions in Supp. of Mot. for Summ. J., Ex. 8, Wiley Dep., at
3, K.W.P. v. Kan. City Pub. Schs. (W.D. Mo. Aug. 30, 2017), ECF No. Doc. 70-8.
According to K.W.P.’s father, Officer Craddock told him that “he made a split
decision of what he thought was right and [took K.W.P.] . . . out of the classroom
. . . and [took] him out into the hallway and tr[ied] to calm him down or resolve
. . . what he thought was the problem in the situation.” Id. When Officer Craddock
and K.W.P.’s father returned to the front office, Officer Craddock removed the
handcuffs from K.W.P.



      3
        In February 2014, Principal Wallace witnessed K.W.P. punch a student while
in line after a fire drill. Principal Wallace advised K.W.P. to keep his hands to
himself; in response, K.W.P. responded, “Quit talking to me.” Defs.’ Suggestions in
Supp. of Mot. for Summ. J., Ex. 3, Wallace Dep., at 3, K.W.P. v. Kan. City Pub. Schs.
(W.D. Mo. Aug. 30, 2017), ECF No. Doc. 70-3. Principal Wallace advised K.W.P.
that his response was unacceptable and that she was going to call his mother. K.W.P.
“got mad, and he tried to leave the school playground, which [Principal Wallace]
would not allow him to do.” Id. Principal Wallace grabbed K.W.P. by the wrist “to
guide him into the office so that [she] could call [his] [m]om.” Id. K.W.P. was
“screaming the whole way and pulling and resisting, trying to pull away from
[Principal Wallace].” Id. K.W.P. confirmed that he was, in fact, “trying to get away
from [Principal Wallace].” Defs.’ Suggestions in Supp. of Mot. for Summ. J., Ex. 2,
K.W.P. Dep., at 9. Once in the office, Principal Wallace called K.W.P.’s mother and
told her that K.W.P. “was trying to leave out of her office.” Defs.’ Suggestions in
Supp. of Mot. for Summ. J., Ex. 1, Primm Dep., at 8, K.W.P. v. Kan. City Pub. Schs.
(W.D. Mo. Aug. 30, 2017), ECF No. Doc. 70-1. Principal Wallace also advised
K.W.P.’s mother that she “restrained [K.W.P.] because she didn’t want him to run out
into the street.” Id.


                                         -6-
       K.W.P. was handcuffed for a total of 20 minutes. For 15 of those 20 minutes,
K.W.P. was seated in the front office. The handcuffs made K.W.P.’s wrists tender and
red. He also alleged that he suffered mental and emotional distress.

                                b. Procedural History
        K.W.P. sued KCPS, Officer Craddock, and Principal Wallace for violations of
K.W.P.’s rights under the Fourth and Fourteenth Amendments pursuant to 42 U.S.C.
§ 1983. The complaint alleged that Officer Craddock unreasonably seized K.W.P. and
used excessive force by handcuffing him and failing to promptly remove the
handcuffs. He alleged that Principal Wallace approved Officer Craddock’s seizure by
failing to instruct Officer Craddock to remove the handcuffs despite K.W.P. posing
no imminent threat to anyone and complying with instructions. KCPS was sued for
failure to train and supervise Officer Craddock on the use of handcuffs on
elementary-age children. Officer Craddock and Principal Wallace moved for
summary judgment based on qualified immunity on the claim of unreasonable seizure
and excessive force, and KCPS moved for summary judgment on the municipal
liability claim.

       The district court denied the defendants’ summary judgment motions because
of disputed material facts. Specifically, it concluded that “extensive factual disputes”
prevented it from determining “whether Officer Craddock deprived [K.W.P.] of his
constitutional rights when he handcuffed [K.W.P.] in the hallway.” K.W.P. v. Kan.
City Pub. Sch., 296 F. Supp. 3d 1111, 1118 (W.D. Mo. 2017). The court determined
that

      the following facts are genuinely disputed—whether [K.W.P.] was
      screaming upon Officer Craddock’s arrival to the classroom; whether
      [K.W.P.] attempted to flee from Officer Craddock’s grasp; whether
      [K.W.P.] continued to scream in the hallway with Officer Craddock;
      whether [K.W.P.] posed a safety threat once in the hallway; the time


                                          -7-
      elapsed from Officer Craddock’s arrival to the handcuffing; and whether
      anyone else was in the hallway and at risk due to [K.W.P.’s] behavior.

Id. (internal citations omitted). According to the court, it was not able “to point to
sufficient undisputed facts to support a finding of qualified immunity at this stage.”
Id. “For the same reason,” the district court concluded it could not “determine
whether the right was so clearly established that a reasonable officer would have
realized that his actions were unlawful.” Id.

       The court also concluded that it was “unable to decide whether Office[r]
Craddock is immune from suit for the decision to keep [K.W.P.] in handcuffs in the
front office because too many facts are in dispute.” Id. at 1119. The court identified
the following facts as “genuinely disputed—whether [K.W.P.] was screaming in the
front office; whether [K.W.P.] posed a safety threat once in the front office; and how
long [K.W.P.] was handcuffed.” Id. (internal citations omitted). Thus, the court was
“unable to point to sufficient undisputed facts to support a finding of qualified
immunity at this stage.” Id.

      Because the court found it “unclear whether a deprivation occurred,” the court
likewise determined that it was “unable to point to sufficient undisputed facts to
support a finding of qualified immunity” in Principal Wallace’s favor. Id.

       The district court also denied summary judgment to KCPS due to the existence
of disputed material facts. While neither party disputed “that KCPS provided Officer
Craddock with handcuffs” and did not “provide training specific to handcuffing
minors,” the court concluded that “to prevail on a failure to train claim, [K.W.P.] must
show a deprivation of a federal right caused by a policy or custom. Because so many
material facts [were] disputed . . . , th[e] [c]ourt denie[d] summary judgment for
KCPS on the grounds of municipal liability.” Id. at 1121.



                                          -8-
                                         II. Discussion
        On appeal, the defendants argue that, construing the facts in the light most
favorable to K.W.P., (1) Officer Craddock did not violate K.W.P.’s constitutional
rights in handcuffing K.W.P., and (2) Officer Craddock and Principal Wallace did not
violate his rights by keeping him in handcuffs once seated in the front office. They
assert that Officer Craddock’s and Principal Wallace’s actions were reasonable based
on “(1) the severity of K.W.P.’s conduct, (2) the fact that he was a safety threat, (3)
he was aggressively resisting, and (4) he had a history of being a flight risk and
engaging in unsafe behavior.” Appellants’ Br. at 12. They also argue that neither
Officer Craddock nor Principal Wallace violated a clearly established constitutional
right. Thus, they assert, Officer Craddock and Principal Wallace are entitled to
qualified immunity on K.W.P.’s claim of unreasonable seizure and excessive force.
Finally, they argue that KCPS was entitled to summary judgment on K.W.P.’s
municipal liability claim because (1) “no employee of KCPS violated K.W.P.’s
constitutional rights,” and (2) “no evidence [exists] that . . . KCPS’s training practices
were inadequate, . . . that it was deliberately indifferent to the rights of others such
that its failure to train reflects a deliberate or conscious choice by KCPS, or . . . [that]
KCPS’s alleged deficiency ‘actually caused’ K.W.P.’s injury.” Id. at 21–22 (quoting
City of Canton v. Harris, 489 U.S. 378, 391 (1989)).

                                  A. Qualified Immunity
       We will first address Officer Craddock’s and Principal Wallace’s arguments
that they are entitled to qualified immunity on K.W.P.’s claim of unreasonable seizure
and excessive force.

       Courts apply a two-part test in determining whether a government official is
entitled to qualified immunity:




                                            -9-
      First, “whether the facts alleged, construed in the light most favorable
      to [the plaintiff], establish a violation of a constitutional or statutory
      right,” and second, “whether that right was clearly established at the
      time of the alleged violation, such that a reasonable official would have
      known that her actions were unlawful.”

Clayborn v. Struebing, 734 F.3d 807, 809 (8th Cir. 2013) (alteration in original)
(quoting Keil v. Triveline, 661 F.3d 981, 985 (8th Cir. 2011)). “If the answer to either
question is no, then [a defendant] is entitled to qualified immunity.” Doe v. Flaherty,
623 F.3d 577, 583 (8th Cir. 2010). Courts are “permitted to exercise their sound
discretion in deciding which of the two prongs of the qualified immunity analysis
should be addressed first in light of the circumstances in the particular case at hand.”
Pearson v. Callahan, 555 U.S. 223, 236 (2009).

      “We review a denial of summary judgment on the grounds of qualified
immunity de novo.” Nord v. Walsh Cty., 757 F.3d 734, 738 (8th Cir. 2014).
“Jurisdiction over these interlocutory appeals reaches only to issues of law . . . .”
Ferguson v. Short, 840 F.3d 508, 510 (8th Cir. 2016). Thus, “we lack jurisdiction to
review the denial of summary judgment based on the pretrial record showing a
genuine dispute of material fact on a qualified-immunity issue.” Id.

       Here, the district court denied qualified immunity to Officer Craddock and
Principal Wallace because it determined that “extensive factual disputes” exist.
K.W.P., 296 F. Supp. 3d at 1118. “True, but that is not the correct inquiry. The correct
inquiry is whether, even if we construe the facts in a light most favorable to [K.W.P.],
a reasonable official in [Officer Craddock’s or Principal Wallace’s] position would
have known that [he or she] was violating the [C]onstitution . . . .” Estate of Walker
v. Wallace, 881 F.3d 1056, 1060 (8th Cir. 2018). “The mere existence of some factual
dispute is not enough to defeat this court’s jurisdiction over an interlocutory appeal:
If the disputed facts are not material to this legal question, ‘the denial of summary


                                         -10-
judgment is [immediately] reviewable as a question of law.’” Gonzales v. Dallas Cty.,
Tex., 249 F.3d 406, 411 (5th Cir. 2001) (quoting Mendenhall v. Riser, 213 F.3d 226,
230 (5th Cir. 2000)) (alteration corrects omission in Gonzales). “Thus, a defendant
challenging the denial of a motion for summary judgment on the basis of qualified
immunity ‘must be prepared to concede the best view of the facts to the plaintiff and
discuss only the legal issues raised by the appeal.’” Freeman v. Gore, 483 F.3d 404,
410 (5th Cir. 2007) (quoting Gonzales, 249 F.3d at 411). Therefore, in assessing
K.W.P.’s claim, we must construe the facts in the light most favorable to K.W.P. to
determine whether a constitutional violation occurred and whether any violation of
a constitutional right was clearly established. See id.

                            1. Constitutional Violation
      K.W.P. has brought a claim of unreasonable seizure and excessive force against
Officer Craddock and Principal Wallace. K.W.P.’s allegations that Officer Craddock
unreasonably seized him and used excessive force in handcuffing him with Principal
Wallace’s approval are intertwined. See Gray ex rel. Alexander v. Bostic, 458 F.3d
1295, 1304 (11th Cir. 2006) (stating that the “excessive force claim is not an
independent claim, but rather is subsumed in [the] illegal seizure claim”).

         The Supreme Court has previously held that “the legality of a search of a
student . . . depend[s] simply on the reasonableness, under all the circumstances, of
the search.” New Jersey v. T.L.O., 469 U.S. 325, 341 (1985) (involving school
official’s search of a student). A two-fold inquiry applies in determining whether such
search is reasonable: “first, one must consider ‘whether the . . . action was justified
at its inception’; second, one must determine whether the search as actually conducted
‘was reasonably related in scope to the circumstances which justified the interference
in the first place.’” Id. (ellipsis in original) (quoting Terry v. Ohio, 392 U.S. 1, 20
(1968)). This standard balances “the privacy interests of schoolchildren with the
substantial need of teachers and administrators for freedom to maintain order in the



                                         -11-
schools.” Id. It “neither unduly burden[s] the efforts of school authorities to maintain
order in their schools nor authorize[s] unrestrained intrusions upon the privacy of
schoolchildren.” Id. at 342–43. Instead, “[b]y focusing attention on the question of
reasonableness, the standard . . . spare[s] teachers and school administrators the
necessity of schooling themselves in the niceties of probable cause and permit[s]
them to regulate their conduct according to the dictates of reason and common sense.”
Id. at 343. But it also “ensure[s] that the interests of students will be invaded no more
than is necessary to achieve the legitimate end of preserving order in the schools.” Id.

       We have held that T.L.O.’s reasonableness standard governs law enforcement
searches that school officials initiate. Shade v. City of Farmington, 309 F.3d 1054,
1061 (8th Cir. 2002) (“Because school officials initiated the investigation and search
of Shade in furtherance of the school’s interest in maintaining a safe learning
environment, and because they asked officers to assist them in furtherance of that
interest, we hold that T.L.O.’s two-part inquiry governs the lawfulness of the search
conducted by Officer Dau.”). We have not previously determined whether T.L.O.’s
reasonableness standard governs law enforcement seizures of students. Cf. Burlison
v. Springfield Pub. Sch., 708 F.3d 1034, 1039–40 (8th Cir. 2013) (applying T.L.O. to
the search and seizure of a student’s backpack).

      Our sister circuits are divided on whether to apply T.L.O.’s reasonableness
standard or the objective reasonableness standard set forth in Graham v. Connor, 490
U.S. 386 (1989), to law enforcement seizures of students.4 Compare Gray, 458 F.3d
4
       In Graham, the Supreme Court determined that “[t]he Fourth Amendment’s
objective reasonableness standard governs a claim that an officer used excessive force


                                          -12-
at 1304 (“apply[ing] the reasonableness standard articulated in . . . T.L.O. . . . to
school seizures by law enforcement officers”), with E.W. by & through T.W. v.
Dolgos, 884 F.3d 172, 179 (4th Cir. 2018) (applying Graham standard to school
resource officer’s seizure of student); Hawker v. Sandy City Corp., 591 F. App’x 669,
674 (10th Cir. 2014) (applying Graham standard to school resource officer’s seizure
of student). Some courts have opted to apply both the Graham and T.L.O. standards
in analyzing a claim of unreasonable seizure and excessive force. See, e.g., C.B. v.
City of Sonora, 769 F.3d 1005, 1030 (9th Cir. 2014) (en banc); Hoskins v.
Cumberland Cty. Bd. of Educ., No. 2:13-cv-15, 2014 WL 7238621, at *11 (M.D.
Tenn. Dec. 17, 2014).

       Applying the T.L.O. standard, the Eleventh Circuit has held “that a law
enforcement officer, acting as a school resource officer, who handcuffs a compliant
nine-year-old child for purely punitive purposes has unreasonably seized the child in
violation of the Fourth Amendment.” Gray ex rel. Alexander v. Bostic, 720 F.3d 887,


‘in the course of making an arrest, investigatory stop, or other ‘seizure.’” Brossart v.
Janke, 859 F.3d 616, 624 (8th Cir. 2017) (quoting Graham, 490 U.S. at 388). “[T]he
question is whether the officers’ actions are ‘objectively reasonable’ in light of the
facts and circumstances confronting them, without regard to their underlying intent
or motivation.” Graham, 490 U.S. at 397. When applying the objective
reasonableness standard, we must pay “careful attention to the facts and
circumstances of each particular case, including the severity of the crime at issue,
whether the suspect poses an immediate threat to the safety of the officers or others,
and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id.
at 396. We judge “[t]he ‘reasonableness’ of a particular use of force . . . from the
perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
hindsight.” Id. The objective reasonableness standard “embod[ies] allowance for the
fact that police officers are often forced to make split-second judgments—in
circumstances that are tense, uncertain, and rapidly evolving—about the amount of
force that is necessary in a particular situation.” Id. at 396–97.



                                          -13-
892 (11th Cir. 2013) (emphases added). In that case, a nine-year-old child threatened
to “do something” physically to her physical education coach after the coach told her
to “[c]ome to the wall” in gym class for not complying with his instructions. Gray,
458 F.3d at 1300 (alteration in original). A school resource officer witnessed the
exchange and intervened. Id. at 1301. He escorted the child out of the gym and into
a lobby area. Id. The officer then handcuffed the child, stating, “‘[T]his is how it feels
when you break the law,’ and ‘[T]his is how it feels to be in jail.’” Id. (alterations in
original). The child began crying. Id. The handcuffs remained on the child for five
minutes. Id. The reason the officer detained and handcuffed the student was “‘to
impress upon her the serious nature of committing crimes that can lead to arrest,
detention or incarceration’ and ‘to help persuade her to rid herself of her disrespectful
attitude.’” Id. The child brought claims against the officer for excessive force and
unreasonable seizure. Id. at 1302. The district court denied the officer’s motion for
qualified immunity, and the officer appealed. Id. at 1303.

       The court, applying T.L.O.’s first prong, concluded that the officer “stopping
[the child] to question her about her conduct was reasonable” because he had
“witnessed [the child] threaten to do something physically to her teacher.” Id. at 1305.
But, under T.L.O.’s second prong, the court determined that “the handcuffing was
excessively intrusive given [the child’s] young age and the fact that it was not done
to protect anyone’s safety.” Id. at 1306 (emphasis added). The facts taken in the light
most favorable to the student showed that when the officer handcuffed the child,
“there was no indication of a potential threat to anyone’s safety. The incident was
over, and [the child], after making the comment, had promptly complied with her
teachers’ instructions.” Id. (emphasis added). The court found “no evidence that [the
child] was gesturing or engaging in any further disruptive behavior.” Id. (emphasis
added). Instead, the child “had cooperated with her teachers and did not pose a threat
to anyone’s safety.” Id. (emphasis added). In emphasizing that the child posed no
safety threat, the court cited the officer’s admission “that he handcuffed [the child]



                                          -14-
to persuade her to get rid of her disrespectful attitude and to impress upon her the
serious nature of committing crimes. In effect, [the officer’s] handcuffing of [the
child] was his attempt to punish [her] in order to change her behavior in the future.”
Id. As a result, the court held that the officer’s handcuffing of the child constituted
a violation of her Fourth Amendment rights. Id.

       The Fourth Circuit reached a similar conclusion in E.W. by applying the
Graham standard; in that case, the court concluded that a school resource officer’s
decision to handcuff “a calm, compliant ten-year-old” child for fighting with another
student three days prior was objectively unreasonable and violated the student’s right
to be free from excessive force. E.W., 884 F.3d at 180. At the outset, the court noted
that the undisputed facts showed “a calm, compliant ten-year-old being handcuffed
on school grounds because she hit another student during a fight several days prior.”
Id. (emphases added). The court concluded that the first Graham factor—severity of
the offense—weighed against the student “because assault is an offense that can be
considered violent if committed by any person, even a child.” Id. However, the court
observed such finding was “tempered” because “the offense [was] a misdemeanor.”
Id. The court next determined that the second Graham factor—whether the suspect
poses an immediate threat to the safety of the officer or others—“weigh[ed] strongly
in [the student’s] favor.” Id. The court concluded that the officer “could not have
reasonably believed that [the student] presented any immediate risk of harm to
anyone”: the student “had no weapons and made no threats” and was “calm and
compliant as [the officer] spoke to her.” Id. at 181 (emphasis added). The court also
pointed out the student “was in a closed office and surrounded by two school
administrators and a deputy sheriff.” Id. Based on this fact, the court found that the
student “posed little threat even if she were to become aggressive.” Id. Furthermore,
the court explained, “[t]he significant time that had elapsed—without incident—since
the fight on the bus . . . negate[d] any notion that [the student] posed an immediate
threat.” Id. Three days after the fight occurred, the officer interacted with the student,



                                          -15-
who did not act “hostile or even disobedient. Rather, [the student] remained seated
and submissive during the entire interview, even as [the officer] placed the handcuffs
on her.” Id. (emphasis added). The court further found that the officer “had no reason
to think that the scuffle between [the students] was anything but an isolated incident”
because the student “had no prior behavioral issues or involvement with law
enforcement.” Id. (emphasis added). The court determined that the student “posed no
immediate threat to the safety of the officer or others to justify the use of handcuffs.”
Id. Finally, the court determined that the third Graham factor weighed in the student’s
favor because she was not “attempt[ing] to resist or flee from the office at any point.”
Id. at 182 (emphases added).

       Viewing the facts in the light most favorable to the student, the court held that
the totality of the circumstances demonstrated that the officer’s actions were not
objectively reasonable and therefore violated the student’s right to be free from
excessive force. Id. at 184. The court explained:

      [T]he circumstances here were by no means tense, uncertain, or rapidly
      evolving such that [the officer] was required to make any split-second
      decisions. [The officer] observed a ten-year-old girl sit calmly and
      compliantly in a closed office surrounded by three adults and answer
      questions about an incident with another little girl that had occurred
      several days prior.

Id. (emphases added). A reasonable officer would have considered the student’s
“small stature and calm and compliant disposition,” as well as the fact that the student
“attended school and sat in class among other children without incident” for the past
three days. Id. at 184–85. Accordingly, the court held, “No reasonable officer
confronted with this information would have determined that handcuffing [the
student] for any amount of time was justified under the circumstances.” Id. at 185.




                                          -16-
       The Ninth Circuit likewise determined—utilizing both the T.L.O. and Graham
standards—that officers’ “use of handcuffs on a calm, compliant, but nonresponsive
11-year-old child was unreasonable.” C.B., 769 F.3d at 1030. There, a sixth-grade
student with ADHD experienced a period of unresponsiveness and refused to leave
the playground. Id. at 1010. A coach called the police out of concern for the student’s
safety. Id. at 1011. A police chief arrived, and the coach whispered to him that the
student was a “runner” not on his medicine, despite the fact the student had never
previously attempted to run from her. Id. The coach advised the police chief she no
longer wanted the student on school grounds. Id. The student “remained completely
quiet and unresponsive throughout the time [the police chief] was with him.” Id.
Another officer arrived, learned that the student was a “runner,” and tried to engage
in conversation with the student. Id. The student “remained unresponsive.” Id. The
police chief instructed the officer to handcuff the student. Id. The student immediately
complied with the officer’s directive to put his hands behind his back, and the officer
handcuffed the student. Id. The student began to cry upon being handcuffed. Id. The
officers and coach then escorted the student from the playground and “directed [the
student]—still in handcuffs—into the back seat” of the police car. Id. at 1012.
“During this entire time, no one spoke to [the student] or explained to him why he had
been handcuffed, that he was not under arrest, or where the police were taking him.”
Id. The student “remained handcuffed during the approximately thirty-minute ride to
his uncle’s place of business.” Id. The student filed suit for, among other things,
unlawful seizure and excessive force. Id. The case proceeded to trial, and the jury
returned a verdict in favor of the student. Id. at 1015.

       On appeal, the officers argued that the district court had erred in denying them
judgment as a matter of law based on qualified immunity. Id. at 1022. The court first
determined that “applying T.L.O.’s reasonableness standard d[id] not aid [the
officers]” in defeating the student’s unlawful seizure claim. Id. at 1024. While the
officers were called to investigate a report of an “out of control” student, upon their



                                         -17-
arrival to the school, the officers “found . . . a quiet but nonresponsive child.” Id. The
officers never “consider[ed] any less intrusive solutions, such as ordering [the
student] to return inside the school building, or asking a guardian to pick up the
child.” Id. The court concluded that the circumstances demonstrated that “the
officers’ decision to seize [the student] and remove him from school grounds was not
reasonable.” Id. As a result, it held that “taking the evidence in the light most
favorable to [the student], a reasonable jury could conclude that [the officers] violated
[his] Fourth Amendment rights when they seized him and took him into custody.” Id.
at 1026.

       The Ninth Circuit then separately analyzed the student’s excessive force claim
that the officers violated his Fourth Amendment rights by removing him from school
and handcuffing him for 25 to 30 minutes. Id. at 1029. The court observed that
“whether T.L.O. or Graham governed [the officers’] actions at any given moment
[was] of little consequence” because the officers’ “use of handcuffs on a calm,
compliant, but nonresponsive 11-year-old child was unreasonable under either
standard.” Id. at 1030. While the officers were told the student might be a “runner,”
the student “never did anything that suggested he might run away or that he otherwise
posed a safety threat.” Id. As a result, the court held “that the decision to use
handcuffs on [the student] was unreasonable, notwithstanding [the coach’s]
unexplained statement that [the student] was a ‘runner,’” and that the “decision to
leave [the student] in handcuffs for the duration of the half-hour commute to his
uncle’s business—a commute that took place in a vehicle equipped with safety locks
that made escape impossible—was clearly unreasonable.” Id.; see also Hoskins, 2014
WL 7238621, at *6 (analyzing unreasonable seizure claim under T.L.O. and Graham
standards and holding that an officer’s handcuffing of an eight-year-old second grader
with special needs, who had threatened and swung his fist at his teacher, constituted
an unlawful seizure).




                                          -18-
        In contrast to Gray, E.W., and C.B., where the courts found violations of the
students’ constitutional rights, the Tenth Circuit applied Graham in holding that a
school resource officer’s use of force was reasonable against a nine-year-old boy
when the officer arrested and performed a twist-lock on the student, who was
suspected of stealing an iPad at school. Hawker, 591 F. App’x at 671. In that case,
upon the officer’s arrival to the school, she saw the student “sitting on the floor in the
hallway against a wall.” Id. The principal informed the officer that she wanted to file
theft charges against the student. Id. The officer then advised the student, “We can
do this the easy way by you talking to me, or we can do this the difficult way or hard
way by you not talking to me.” Id. (citation omitted). The student looked at the
officer, but he said nothing. Id. The officer then “‘grabbed’ his arm and ‘yanked’ him
up off the floor.” Id. (citation omitted). The student responded by grabbing the
officer’s arm. Id. In response, the officer “put [the student] in a twist-lock, pushed
him against the wall, and handcuffed him. [The student] kicked at [the officer] and
cried ‘You’re hurting me.’” Id. (citation omitted). The officer then took the student
to the principal’s office and issued him a theft citation. Id. Subsequently, the student’s
parents brought suit against the officer for excessive force. Id. The sole issue on
appeal was “whether [the officer’s] use of a twist-lock to effectuate the arrest
constitute[d] excessive force.” Id. at 672.

       Applying Graham, the Tenth Circuit determined that the use of the twist-lock
was objectively reasonable based on the facts. The court concluded that the first
Graham factor—the severity of the crime—weighed in favor of the student because
the crime was misdemeanor theft offense and “relatively minor.” Id. at 674. But it
found that the second and third factors—immediate threat to safety and resisting
arrest—weighed against the student because the officer “could objectively and
reasonably view [the student’s] grabbing her arm as resisting arrest and escalating a
tense situation. For safety, it was objectively reasonable for [the officer] to deescalate
the situation and command [the student’s] compliance by using a twist-lock.” Id. at



                                          -19-
675. The court acknowledged the student’s age (nine years old) and weight (67
pounds) as “factors in the totality-of-the circumstances reasonableness calculation,”
but it concluded that such “factors alone do not render force used against him
unreasonable per se.” Id. According to the court, “An arrestee’s age and small
demeanor do not necessarily undermine an officer’s concern for safety and need to
control the situation.” Id. The key, according to the court, is if force was used “on an
individual posing no immediate threat.” Id. The court determined that a reasonable
officer could have viewed the student’s grabbing of the officer’s arm “an act of
violent resistance” and that officer’s “actions in this case simply d[id] not rise to the
level of a constitutional violation.” Id. Therefore, the court held that the officer was
entitled to qualified immunity. Id.

       In the present case, K.W.P. avers that we need not resolve whether the Graham
or T.L.O. standard applies because “the result in this case would be the same under
either standard.” Appellee’s Br. at 16. We agree but reach a different conclusion as
to the result. We hold that, applying either the Graham or T.L.O. standard, and
construing the facts in the light most favorable to K.W.P., neither Officer Craddock
nor Principal Wallace violated K.W.P.’s right to be free from unreasonable seizure
and excessive force.

       First, as to the initial handcuffing, unlike the calm, compliant children in Gray,
E.W., and C.B. who did not engage in further disruptive behavior and posed no risks
to anyone’s safety, K.W.P.’s own admissions indicate that he attempted to flee from
Officer Craddock upon his removal from the classroom and that his escape efforts
posed a safety risk to himself. K.W.P. does not challenge as unlawful Officer
Craddock’s initial removal of him from the classroom for being disruptive. Once
removed from the classroom, K.W.P. resisted Officer Craddock’s directive for K.W.P.
to accompany Officer Craddock to the office. K.W.P admitted, among other things,
that he “didn’t want to go with the officer,” was “attempting to not go with the police



                                          -20-
officer,” was “trying to get away,” “wanted to stand up for [himself], told Officer
Craddock that he “didn’t want to go with [him],” was “resisting going with [Officer
Craddock],” “didn’t want to cooperate with the officer,” “tried to calm down . . . but
[he] couldn’t,” was “crying real loud” and “screaming” when Officer Craddock
grabbed his left wrist, was “jerking [his] body away,” “tr[ied] even more to get away
from” Officer Craddock when he grabbed K.W.P’s wrist, tried to push past Officer
Craddock, continued to aggressively pull away from Officer Craddock’s grasp, and
grabbed a handrail. Suggestions in Supp. of Mot. for Summ. J., Ex. 2, K.W.P. Dep.,
at 17–18. K.W.P. further admitted that his actions could have resulted in him getting
hurt. In applying the objective reasonableness standard to the undisputed facts, a
reasonable officer could have concluded that K.W.P.’s admitted conduct constituted
“an act of violent resistance.” Hawker, 591 F. App’x at 675.

       Second, K.W.P. challenges as unlawful the 15 minutes that he was seated in the
front office and handcuffed. Once again, applying either the Graham or T.L.O.
standard, neither Officer Craddock nor Principal Wallace violated K.W.P.’s right to
be free from unreasonable seizure and excessive force in the extended handcuffing.
Construing the facts in the light most favorable to K.W.P., K.W.P. had stopped
resisting by the time that he reached the front office, sat in a chair pursuant to Officer
Craddock’s commands, and did not attempt to leave. Nevertheless, the case remains
distinguishable from other cases in which courts have found extended handcuffing
violative of the Fourth Amendment. Here, K.W.P. remained handcuffed in the front
office for only 15 minutes; by comparison, the student in C.B. remained handcuffed
for 25 to 30 minutes, 769 F.3d at 1029, and the student in Hoskins remained
handcuffed for 45 minutes, 2014 WL 7238621, at *11. Our conclusion that no
constitutional violation occurred also rests on K.W.P.’s behavior justifying the initial
handcuffing. Unlike the students in Gray, E.W., and C.B. who were complaint with
the school resource officer from the outset of their encounter, K.W.P. had actively
resisted Officer Craddock just prior to arriving to the front office. A reasonable



                                          -21-
officer could conclude that, based on K.W.P.’s recent resistance, keeping him in
handcuffs for 15 minutes until a parent arrived was a reasonable course of action and
was necessary to prevent K.W.P. from trying to leave and posing harm to himself. Cf.
Hoskins, 2014 WL 7238621, at *11 (“[T]he scope of the seizure—that is, the
handcuffing of the child for forty-five minutes, even after his parents arrived at the
school and were present in the room with him—was unreasonable.” (emphasis
added)).

       Furthermore, Principal Wallace’s failure to intervene and have Officer
Craddock remove the handcuffs was reasonable in light of her previous experience
with K.W.P. The undisputed facts show that just two months prior to the incident at
issue, K.W.P. tried to leave the playground after getting mad at Principal Wallace for
instructing him not to hit others. When Principal Wallace grabbed K.W.P.’s wrist to
take him to the office to call his mother, K.W.P. actively resisted by trying to pull
away from Principal Wallace.

      Accordingly, we hold that, applying either the Graham or T.L.O. standard and
viewing the facts in the light most favorable to K.W.P., neither Officer Craddock nor
Principal Wallace violated K.W.P.’s right to be free from unreasonable seizure and
excessive force and are therefore entitled to qualified immunity on this claim.

                                 2. Clearly Established
       Alternatively, “‘even if the reasonableness of [Officer Craddock’s and Principal
Wallace’s] actions was questionable,’ [K.W.P.] cannot ‘show that a reasonable
[official] would have been on notice that [their] conduct violated a clearly established
right.’” Cravener v. Shuster, 885 F.3d 1135, 1140 (8th Cir. 2018) (quoting De Boise
v. Taser Int’l, Inc., 760 F.3d 892, 896 (8th Cir. 2014)). “For a right to be clearly
established, its contours must be ‘sufficiently definite that any reasonable official in
the defendant’s shoes would have understood that he was violating it.’” Moore-Jones



                                         -22-
v. Quick, 909 F.3d 983, 985 (8th Cir. 2018) (quoting Kisela v. Hughes, 138 S. Ct.
1148, 1153 (2018) (per curiam)). “‘When determining whether an action was a clearly
established constitutional violation, we look to the state of the law at the time of the
incident,’ here [April 2014].’” Cravener, 885 F.3d at 1140 (quoting De Boise, 760
F.3d at 896). “A case need not be ‘directly on point, but existing precedent must have
placed the statutory or constitutional question beyond debate.’” Moore-Jones, 909
F.3d at 985 (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam)). A
plaintiff’s failure “to ‘identify a case where an officer acting under similar
circumstances . . . was held to have violated the Fourth Amendment’ is often fatal to
a claim outside of obvious cases.” Id. (emphasis added) (ellipsis in original) (quoting
White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam)).

       “Our circuit subscribes to a broad view of what constitutes clearly established
law; in the absence of binding precedent, a court should look to all available
decisional law, including decisions of state courts, other circuits and district courts.”
Tlamka v. Serrell, 244 F.3d 628, 634 (8th Cir. 2001) (cleaned up). “Notice of
constitutionally impermissible conduct may be provided by the Constitution itself or
the decisions of the United States Supreme Court and the lower federal courts.”
Nelson v. Corr. Med. Servs., 583 F.3d 522, 531 (8th Cir. 2009) (en banc).5


      5
        We note that “[i]n a series of recent decisions, the Supreme Court has
emphasized that for a plaintiff to overcome qualified immunity, existing precedent
must have placed the constitutional question ‘beyond debate.’” Hollingsworth v. City
of St. Ann, 800 F.3d 985, 989 (8th Cir. 2015) (quoting City & Cnty. of S.F., Calif. v.
Sheehan, 135 S. Ct. 1765, 1774 (2015)). The Supreme Court has assumed, without
deciding, that “a controlling circuit precedent could constitute clearly established
federal law.” Sheehan, 135 S. Ct. at 1776 (quoting Carroll v. Carman, 135 S. Ct. 348,
350 (2014) (per curiam)); see also Reischle v. Howards, 566 U.S. 658, 665–66 (2012)
(“Assuming arguendo that controlling Court of Appeals’ authority could be a
dispositive source of clearly established law in the circumstances of this case, the
Tenth Circuit’s cases do not satisfy the ‘clearly established’ standard here.”).


                                          -23-
       Here, K.W.P. relies on C.B. and Gray to show that it was clearly established
in April 2014 “that a police officer’s conduct in handcuffing a child constituted an
obvious violation of the child’s constitutional rights.” Appellee’s Br. at 35. We reject
the notion that these cases gave notice to Officer Craddock and Principal Wallace that
their conduct violated K.W.P.’s constitutional rights. First, while the Eleventh Circuit
decided Gray in 2006, the Ninth Circuit decided C.B. in October 2014—after the
incident here occurred in April 2014. Therefore, C.B. could not have given Officer
Craddock or Principal Wallace notice of their alleged unconstitutional conduct. See
Cravener, 885 F.3d at 1140.

       Second, C.B. and Gray are distinguishable from the present case. In Gray, the
Eleventh Circuit concluded that “[e]very reasonable officer would have known that
handcuffing a compliant nine-year-old child for purely punitive purposes is
unreasonable.” 458 F.3d at 1307 (emphases added). In C.B., the Ninth Circuit
similarly concluded that “[i]t is beyond dispute that handcuffing a small, calm child
who is surrounded by numerous adults, who complies with all of the officers’
instructions, and who is, by an officer’s own account, unlikely to flee, was completely
unnecessary and excessively intrusive.” 769 F.3d at 1030–31 (emphases added). As
explained supra, by K.W.P.’s own admission, he was not compliant; instead, he
actively resisted Officer Craddock and attempted to get away from his grasp. This
active resistance precipitated the handcuffing of K.W.P. and it was not for purely
punitive reasons.

       We likewise reject K.W.P.’s argument that “Officer Craddock’s conduct in
handcuffing K.W.P. in the hallway also constituted an obvious violation of K.W.P.’s
constitutional rights.” Appellee’s Br. at 37. Both the Fourth and Tenth Circuits have
granted qualified immunity to school resource officers despite the officer handcuffing
“a calm, compliant ten-year-old,” E.W., 884 F.3d at 186, and handcuffing a student



                                         -24-
who “posed no flight risk and ‘was not combative,’” A.M. v. Holmes, 830 F.3d 1123,
1130 (10th Cir. 2016) (citation omitted). If school resource officers who had
handcuffed compliant children received qualified immunity, then no obvious
violation results from Officer Craddock’s handcuffing of K.W.P, an admittedly
resistant child.

       In summary, we hold that the district court erred in denying qualified immunity
to Officer Craddock and Principal Wallace.


                                B. Municipal Liability
       Because we hold that no violation of K.W.P.’s constitutional rights occurred,
we necessarily hold that the district court erred in denying summary judgment to
KCPS on K.W.P.’s municipal liability claim for failure to train and supervise its
school resource officers on the use of handcuffs on young children. See Sanders v.
City of Minneapolis, 474 F.3d 523, 527 (8th Cir. 2007) (“Without a constitutional
violation by the individual officers, there can be no § 1983 or Monell failure to train
municipal liability.”).

                                 III. Conclusion
      Accordingly, we reverse the district court’s denial of summary judgment to
Officer Craddock, Principal Wallace, and KCPS and remand for entry of summary
judgment in their favor on K.W.P.’s claims.
                       _____________________________




                                         -25-